[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
              United States Court of Appeals
                  For the First Circuit

No. 99-1221

                       LUIS LOURIDO,

                   Plaintiff, Appellant,

                             v.

              COMMISSIONER OF SOCIAL SECURITY,

                    Defendant, Appellee.

        APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF PUERTO RICO

     [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                           Before

                  Torruella, Chief Judge,
                    Selya and Boudin,
                     Circuit Judges.

  Raymond Rivera Esteves on brief for appellant.
  Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,
Assistant U.S. Attorney, and Robert J. Triba, Chief Counsel, Social
Security Administration, on brief for appellee.

NOVEMBER 1, 1999

     Per Curiam.  We affirm the judgment for substantially
the reasons stated by the district court.  The appellant
failed to support his claim of severe impairment with medical
evidence concerning the insured period and the decision of
the administrative law judge was supported by substantial
evidence.  See Vazquez Vargas v. Secretary of Health and
Human Services, 838 F.2d 6 (1st Cir. 1988)(per curiam).
     Affirmed.  Loc. R. 27.1.